TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00201-CV



NO. 03-08-00202-CV


Reliant American Group, Inc. and Joseph D. Macchia, Appellants

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GV-50016, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants Reliant American Group, Inc., and Joseph D. Macchia have filed motions
to dismiss these appeals, stating that the parties have reached an agreement to settle and compromise
their differences and that these motions are made subject to that agreement.  Appellants further state
that the requested dismissal will not prevent any party from seeking relief to which it would
otherwise be entitled.  We grant appellants' motions and dismiss the appeals.  See Tex. R. App. P.
42.1(a)(1).

						____________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed on Appellants' Motion
Filed:   August 29, 2008